Citation Nr: 0947000	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  04-10 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for chronic hepatitis 
C.  

2.  Entitlement to service connection for a chronic acquired 
psychiatric disorder to include posttraumatic stress 
disorder.  

 
REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The Veteran had active service from November 1969 to December 
1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
New Orleans, Louisiana, Regional Office (RO) which denied 
service connection for both hepatitis C and posttraumatic 
stress disorder (PTSD).  In June 2007, the Board remanded the 
Veteran's appeal to the RO for additional action.  


FINDING OF FACT

Chronic hepatitis C has been shown to have originated during 
active service.  


CONCLUSION OF LAW

Chronic hepatitis C was incurred in active service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303(d), 3.326(a) (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that the VA will 
seek to provide; and (3) inform the claimant about the 
information and evidence the claimant is expected to provide.  
The notice must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In 
reviewing the Veteran's claim of entitlement to service 
connection for chronic hepatitis C, the Board observes that 
the RO issued VCAA notices to the Veteran in December 2002, 
July 2007, and June 2009 which informed him of the evidence 
generally needed to support a claim of entitlement to service 
connection and the assignment of an evaluation and effective 
date for an initial award of service connection; what actions 
he needed to undertake; and how the VA would assist him in 
developing his claim.  The December 2002 VCAA notice was 
issued prior to the March 2003 rating decision from which the 
instant appeal arises.  

The VA has attempted to secure all relevant documentation.  
The Veteran was afforded multiple VA examinations for 
compensation purposes.  The examination reports are of 
record.  The Veteran's appeal was remanded by the Board for 
additional development of the record.  There remains no issue 
as to the substantial completeness of the Veteran's claim.  
All relevant facts have been developed to the extent 
possible.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2009).  Any 
duty imposed on the VA, including the duty to assist and to 
provide notification, has been met.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Shinseki v. Sanders, 556 U.S. ___ (2009).  


II.  Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 2002).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (2009).  
Lay assertions may serve to support a claim for service 
connection by establishing the occurrence of observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a) 
(West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan 
v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has 
clarified that lay evidence can be competent and sufficient 
to establish a diagnosis or etiology when (1) a lay person is 
competent to identify a medical condition; (2) the lay person 
is reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran's service treatment records make no reference to 
chronic hepatitis C.  The documentation does note that the 
Veteran had been in Vietnam during June 1971.  The Veteran's 
Air Force personnel records and relevant unit history reflect 
that he served as an environmental systems repairman and 
personnel from his unit had been sent to the Republic of 
Vietnam on a temporary basis.  

A November 1997 private laboratory record indicates that the 
Veteran exhibited hepatitis C antibodies.  A December 1997 
treatment record from the Center for Digestive Diseases notes 
that the Veteran presented a history of having been "refused 
as blood donor in mid 1980's for [elevated] blood enzymes" 
and found to have "no serious problems" at that time.  The 
Veteran was diagnosed with chronic hepatitis C.  

A January 2000 treatment record from the Center for Digestive 
Diseases clarifies that the Veteran had been initially 
diagnosed with hepatitis C in November 1997.  The treating 
medical personnel noted that the "mode of [hepatitis C 
virus] acquisition was most likely tattoos."  

In his November 2002 Information in Support of Claim for 
Service Connection of PTSD, the Veteran stated that he had 
served with the Air Force in the Republic of Vietnam where he 
worked on the flight line.  He reported that he had removed 
wounded; burned; and deceased service personnel from incoming 
aircraft while on the flight line.  

At a June 2009 VA examination for compensation purposes, the 
Veteran reported that he had been diagnosed with hepatitis C 
in the "early 1980's;" "had some tattoos done prior to 
entering the military;" "experimented with intravenous 
drugs for a few days on active duty in Vietnam;" and denied 
both blood exposure and sexual activity-related risk factors.  
The Veteran was diagnosed with hepatitis C.  In a July 2009 
addendum to the June 2009 VA examination report, the examiner 
opined that:  

Review of treatment records in recent 
years is consistent for patient reporting 
handling of dead bodies and also 
assisting some of the wounded coming out 
of helicopters while on active duty.  

It is the examiner's opinion that it is 
at least as likely as not the patient's 
hepatitis C is related to an incident 
while on active duty.  The patient's only 
other known risk factor for development 
of hepatitis C is history of tattoos, 
which studies have shown to be a fairly 
weak and inconsistent source of hepatitis 
C infection.  Given that the patient 
apparently did have contact with dead and 
wounded while on active duty and this is 
a known risk factor for hepatitis C, it 
is the examiner's opinion that the 
Veteran should be given the benefit of 
the doubt with regards to the etiology of 
his illness.  

The Board has reviewed the probative evidence of record 
including the Veteran's written statements on appeal.  The 
Veteran reported handling wounded and dead individuals while 
temporarily serving in the Republic of Vietnam.  Following a 
review of the claims file, the examiner at the most recent VA 
examination for compensation purposes of record concluded 
that "it is at least as likely as not the patient's 
hepatitis C is related to an incident while on active duty."  
Upon resolution of all reasonable doubt in the Veteran's 
favor, the Board concludes that service connection is 
warranted for chronic hepatitis C.  


ORDER

Service connection for chronic hepatitis C is granted.  


REMAND

The Veteran asserts that he incurred chronic PTSD as the 
result of his traumatic experiences in the Republic of 
Vietnam which included handling wounded and dead individuals.  
In reviewing the claims file, the Board observes that the 
clinical record is in apparent conflict as to whether the 
Veteran suffers from PTSD or any other chronic acquired 
psychiatric disorder.  The Veteran's service treatment 
records reflect that he was treated for psychiatric 
complaints and was variously diagnosed with an adult 
situational anxiety disorder, "questionable sociopathic 
personality traits;" a chronic anxiety state; and a passive 
dependent personality disorder.  VA clinical documentation 
dated between 2001 and 2004 convey that the Veteran was 
diagnosed with and treated for PTSD.  The report of a June 
2009 VA psychological examination for compensation purposes 
conveys that the Veteran was diagnosed with a 
not otherwise specified personality disorder.  No chronic 
acquired psychiatric disorder was diagnosed.  

The VA's duty to assist includes, in appropriate cases, the 
duty to conduct a thorough and contemporaneous medical 
examination which is accurate and fully descriptive.  Floyd 
v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. 
App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  Given the apparent conflict in the clinical 
record and the recent award of service connection for chronic 
hepatitis C based upon the Veteran's exposure to casualties 
while in the Republic of Vietnam, the Board finds that an 
additional VA evaluation would be helpful in resolving the 
instant appeal.  In that regard, a notice concerning how to 
substantiate a claim for service connection on a secondary 
basis should be sent pursuant to the Veterans Claims 
Assistance Act (VCAA).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send a duty-to-inform 
notice to the veteran pursuant to the 
Veterans Claims Assistance Act that 
provides information about the type of 
evidence necessary to establish service 
connection for a psychiatric condition on 
a direct and secondary basis (i.e., 
secondary to service-connected hepatitis 
C).  

2.  Schedule the Veteran for a VA 
examination for compensation purposes to 
accurately determine the nature and 
etiology of his alleged chronic acquired 
psychiatric disorder.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  
If a diagnosis of PTSD is advanced, the 
examiner should identify the specific 
stressor or stressors supporting such a 
diagnosis.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic acquired psychiatric disorder had 
its onset during active service or is 
etiologically related to the Veteran's 
inservice psychiatric complaints, service 
in the Republic of Vietnam, and/or active 
service in general.

If the response to the above question is 
in the negative, is the current 
psychiatric disorder at least as likely 
as not (i.e., probability of 50 percent) 
due to the service-connected hepatitis C.  
If not, was the psychiatric disorder 
aggravated by (i.e., increased in 
severity beyond the natural progression 
of the disease) the service-connected 
hepatitis C.  

Send the claims folder to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted. 

3.  Then readjudicate the Veteran's claim 
of entitlement to service connection for 
a chronic acquired psychiatric disorder 
to include PTSD with consideration of the 
provisions of 38 C.F.R. § 3.310(a) 
(2009).  

If the benefit sought on appeal remains 
denied, the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the Veteran's claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The Veteran 
should be given the opportunity to 
respond to the SSOC.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


